Motion by appellants Gomatel Realty and Construction Corp. and Pyramid Garage Corp. for reargument denied. Motion by same appellants to amend remittitur to remand case to Appellate Division denied. Motion by same appellants otherwise to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Movants-appellants contended that the application of section 3-a of the General Municipal Law to a judgment or accrued claim arising out of a condemnation proceeding deprived them of their right to just compensation and contended that they received less than just compensation with regard to damage parcels 27 and 412, all in violation of their rights under the Fifth and Fourteenth Amendments of the Constitution of the United States. The Court of Appeals held that appellants’ constitutional rights had not been violated. [See 16 N Y 2d 497.]